—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered June 14, 1996, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Following the denial of defendant’s pretrial motion seeking to suppress certain identification testimony, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree in satisfaction of a two-count indictment charging him with separate crack cocaine sales on two different dates. He was sentenced as a second felony offender to the most lenient permissible prison term of 4V2 to 9 years. Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved of her assign*620ment as counsel for defendant. Upon review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.